Citation Nr: 0011693	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for bilateral shoulder 
disabilities.

4.  Entitlement to service connection for left hand and 
finger disabilities. 

5.  Entitlement to an increased rating for myofascial 
mechanical pain syndrome, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased (compensable) evaluation for 
meralgia paresthetica.

7.  Entitlement to an increased (compensable) evaluation for 
status post removal, ganglion, left wrist with tenosynovitis.

8.  Entitlement to an increased (compensable) evaluation for 
status post removal, ganglion, right wrist with 
tenosynovitis.

9.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


REMAND

The veteran had active duty from September 1968 to September 
1998.  

While the case was pending before the Board, in April 2000. 
The Board received a VA Form 9, dated in March 2000.  At that 
time the veteran requested a videoconference hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office (RO).  He also indicated that he want his 
canceled hearing before a Hearing Officer at the RO be 
rescheduled.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should take the appropriate action 
to schedule the veteran for a 
videoconference hearing to be held at the 
RO before a member of the Board.  See 38 
C.F.R. § 20.704 (1999).  The RO should 
also ask the veteran if he desires a 
hearing before a Hearing Officer at the 
RO and thereafter, take the appropriate 
action


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBER P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



